Case 2:09-cr-00116-RHW   ECF No. 289   filed 03/01/21   PageID.1424 Page 1 of 3



                                                                            FILED IN THE
                                                                        U.S. DISTRICT COURT
                                                                  EASTERN DISTRICT OF WASHINGTON



                                                                   Mar 01, 2021
                                                                       SEAN F. MCAVOY, CLERK
Case 2:09-cr-00116-RHW   ECF No. 289   filed 03/01/21   PageID.1425 Page 2 of 3
Case 2:09-cr-00116-RHW   ECF No. 289   filed 03/01/21   PageID.1426 Page 3 of 3
